DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 - lines 5, 10, 13, and 17 should read "flange portion of the inner wall member" to be consistent with paragraphs [0017], [0019] and [0021] of the specification.  
Claim 1 - lines 6, 11, 15, and 19 should read "flange portion of the outer wall member" to be consistent with paragraphs [0017], [0019] and [0021] of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnik (U.S. Pub. No. 2006/0219724 A1) in view of Kocurek (U.S. Pub. No. 2012/0248703 A1) and Caldwell (U.S. Pat. No. 4,331,338 A).
In regards to claim 1, Melnik discloses a vacuum double structure (Melnik, lateral walls 1 and 3, and space 8, which is vacuumized as described in par. [0054]) comprising: a tubular and metal inner wall member (Melnik, lateral wall 3 and bottom wall 4); a tubular and metal outer wall member (Melnik, lateral wall 1 and bottom wall 2; with the vessel being made of metal as described in par. [0050]) in which the inner wall member is accommodated (Melnik, Fig. 1); and a sealing member (Melnik, line 6 of Fig. 1) provided between a facing surface of a flange of the inner wall member and a facing surface of a flange of the outer wall member (Melnik, Fig. 1; par. [0052] describes line 6 joining lateral walls 1 and 3 together where each of the lateral walls 1 and 3 are bent/curved to form a flange); and the sealing member maintains a space between the inner wall member and the outer wall member in a vacuum state (Melnik, par. [0030]).
Melnik does not describe wherein the sealing member includes an annular spacer, a first annular packing material, and a second annular packing material; the sealing member is fitted between the facing surface of the flange of the inner wall member and the facing surface of the flange of the outer wall member; the first annular packing material is accommodated in a first groove formed on a first opposed surface of the spacer with respect to the facing surface of the inner wall member and the first annular packing material protrudes from the first groove so as to abut  with the facing surface of the inner wall member; the second annular packing material is accommodated in a second groove formed on a second opposed surface of the spacer with respect to the facing surface of the outer wall 
Kocurek describes a sealing member including an annular space (Kocurek, Figs. 2 and 22; I-shaped body with faces 56, 58, 60, and 62), a first annular packing material (Kocurek, Fig. 22, top second elastomer 170), and a second annular packing material (Kocurek, bottom second elastomer 172); the sealing member is fitted between the facing surface of the flange of the inner wall member and the facing surface of the flange of the outer wall member (Kocurek, par. [0045] – the seal is a face seal that  can be used as a replacement seal for the weld line 6 of Melnik used to form a seal between the facing surfaces of its walls); the first annular packing material is accommodated in a first groove formed on a first opposed surface of the spacer with respect to the facing surface of the inner wall member and the first annular packing material abut with the facing surface of the inner wall member (Kocurek, top second elastomer 170 of Fig. 22 is placed in a groove of the main body); the second annular packing material is accommodated in a second groove formed on a second opposed surface of the spacer with respect to the facing surface of the outer wall member and the second annular packing material abut with the facing surface of the outer wall member (Kocurek, bottom second elastomer 172 of Fig. 22 is placed in a groove of the main body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Melnick to incorporate the teachings of Kocurek by having a sealing member including an annular space, a first annular packing material, and a second annular packing material; the sealing member is fitted between the facing surface of the flange of the inner wall member and the facing surface of the flange of the outer wall member; the first annular packing material is accommodated in a first groove formed on a first opposed surface of the spacer with respect to the facing surface of the inner wall member and the first annular packing material abut with the facing surface of the inner wall member; the second annular packing material is accommodated in a 
Kocurek does not describe the first annular packing material protrudes from the first groove so as to abut with the facing surface of the inner wall member; and the second annular packing material protrudes from the second groove so as to abut with the facing surface of the outer wall member.
Caldwell describes the sealing member is fitted between the facing surface of the flange of the inner wall member and the facing surface of the flange of the outer wall member (Caldwell, Fig. 1 – carrier ring 26, an annular spacer, is between discs 16 and 18 of the housing 15; col. 2, lines 47-50 describe O-rings used to eliminate contact between the carrier ring and the housing; col. 5, lines 26-31 states that there is no contact between the carrier ring and disc; Note that Caldwell also teaches a sealing member [see title] includes an annular spacer [26, carrier ring], a first annular packing material [30, a-ring], and a second annular packing material [32, O-ring]; a first groove [30 shown in a groove of 26] formed on a first opposed surface of the spacer with respect to said facing surface of the inner wall member [16, disc] and abuts with said facing surface of the inner wall member; and a second groove [32 shown in a groove of 26] formed on a second opposed surface of the spacer with respect to said facing surface of the outer wall member [18, disc] and abuts with said facing surface of the outer wall member); the first annular packing material is accommodated in a first groove formed on a first opposed surface of the spacer with respect to the facing surface of the inner wall member and the first annular packing material protrudes from the first groove so as to abut with the facing surface of the inner wall member (Caldwell, Fig.1; O-rings 28, 30, and 32 protrude out of grooves in carrier ring 26 and abut discs 16 and 18, and spacer element 14 respectively); the second annular packing material is accommodated 
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the seal of Melnick in view of Kocurek to incorporate the teachings of Caldwell to such that the first annular packing material protrudes from the first groove so as to abut with the facing surface of the inner wall member; and the second annular packing material protrudes from the second groove so as to abut with the facing surface of the outer wall member to reduce direct heat transfer.  This can be accomplished by simply using an elastomer, as taught by Kocurek, that does not fit entirely within the groove even when exposed to a vacuum to form a seal of a vacuumized space.  
In regards to claim 2, Kocurek further teaches wherein: the spacer is a member made of resin and having elasticity (Kocurek, par. [0017] describes the body being made of an elastomer [i.e. a polymer with elastic qualities]); and the spacer is supported by a metal belt-shaped ring provided on an inner peripheral surface of the spacer and a metal belt-shaped ring provided on an outer peripheral surface of the spacer (Kocurek, metal caps 140 of Fig. 21 - although Fig. 21 displays a radial configuration, par. [0045] suggests that similar techniques in the design of the radial seal embodiments can be used in face seals [i.e. Fig. 22], and par. [0047] suggests the combination of the different embodiments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Melnick in view of Kocurek and Caldwell to incorporate the further teachings of Kocurek by having wherein: the spacer is a member made of resin and having elasticity; and the spacer is supported by a metal belt-shaped ring provided on an inner peripheral surface of the spacer and a metal belt-shaped ring provided on an outer peripheral surface of .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnick in view of Kocurek and Caldwell as applied to claims 1 and 2 above, and further in view of Reid (U.S. Pub. No. 2017/0043938 A1).
Melnick in view of Kocurek and Caldwell teach the device of claim 1, and Melnick further teaches a heat treat furnace (Melnick, pars. [0002]-[0005] describing the devices is heatable and can have numerous applications) comprising: a first vacuum double structure according to claim 1; and a second vacuum structure (Melnick, lid 14 of Fig. 1; par. [0056] describing space 17 as a vacuum), wherein the heat treat furnace has a structure in which a flange portion of an inner wall member of the first vacuum double structure and a flange portion of a wall member of the second vacuum structure are placed to face each other via a third annular packing material (Melnick, Fig. 1 - elastic gasket 13 is placed between flange portions of the vacuum structures).
Melnick in view of Kocurek and Caldwell does not describe wherein said second vacuum structure is a vacuum double structure according to claim 1.
Reid teaches wherein said second vacuum structure is a vacuum double structure [according to a first vacuum double structure] (Reid, Figs. 1A-1C – uses the same multiwalled structure type on vacuum insulated structure 10, comprising vacuum volumes V1 and V2, as lid 41, comprising vacuum volumes V3 and V4; par. [0055] describes the structures and vacuum volumes being made in analogous fashion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Melnick in view of Kocurek and Caldwell to incorporate the teachings of Reid by having a first vacuum double structure and a second vacuum 
Regarding the vacuum wall structure of Reid having 3 walls and 2 vacuum spaces, instead of a double wall with a single vacuum space of Melnick in view of Kocurek and Caldwell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of walls and vacuum spaces of Reid to match Melnick in view of Kocurek and Caldwell, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art (see MPEP 2144.04, II, A/8). Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1 have been considered, and to the extent possible have been addressed in the rejections above, at the appropriate location.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues on page 6 of the response filed 4/26/2021 that the combination of Melnik and Kocurek was not established.  Both Melnik and Kocurek describe seals used to seal out fluids (Melnik, par. [0073]; Kocurek, par. [0006]).  The motivation to combine the references would be to provide elastomeric seals that provide a seal across imperfections (e.g., damage, concentricity and ovalities) on sealing surfaces, and have larger manufacturing tolerances, concentricity and ovalities allowances (Kocurek, par. [0004]).  Both 
Applicant further argues that the combination of Melnik and Kocurek provides a problem, that the instant application overcomes, in which the “respective contact areas of the annular seal 12 crushed by vacuum with the inner wall member and outer wall member increases, which promotes heat transfer from the inner wall member to the outer wall member via the annular seal 12”.  
Melnick is directed to a thermos that allows the contents to be heated by an external source while retaining heat over an extended time (Melnick, Abstract).  To accomplish this, Melnick describes a thermos with two lateral walls 1 and 3 that are sealed together at a lip with a weld after inserting  working substance 7, which provides thermal energy to the contents, into the space 8 and form a vacuum in space 8 (Melnick, Fig. 1; pars. [0053]-[0054] and [0062]).  Due to the weld, described as line 6, it would be reasonable for a person of ordinary skill in the art to determine that there is minimal contact between lateral walls 1 and 3 and thereby minimal direct heat exchange therebetween. 
Kocurek describes a multi-elastomer seal implemented as a face seal fit in grooves on opposite faces of an I-shaped body of a seal to separate regions with pressure differentials (Kocurek, Figs. 2 and 22; pars. [0012] and [0045]).  The I-shaped body of the seal also increases the distance between the separated regions without enlarging the elastomer seals.  Therefore a simple substitution of the seal of Melnick for the seal of Kocurek would provide predictable results of creating a reliable seal that can be 
Further modification of Melnick in view Kocurek by applying the teachings of Caldwell would further minimizes the contact areas by simply using an elastomer that does not fit entirely within the groove and protruding out of said groove.  A person of ordinary skill in the art could therefore perform minimal, and routine, testing of commercial O-rings and other elastomer products to determine a suitable product that would protrude from the groove and maintain a reliable seal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2009144735 A by Ishigaki describes a sealing structure for a vacuum chamber that uses a rubber elastic seal that protrudes out of a groove (Fig. 3; par. [0006].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761